Citation Nr: 1235293	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  03-01 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU). 


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 26, 1970, to May 1, 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  No hearing was requested.

This issue was previously before the Board on several occasions.  In January 2004, January 2007, October 2009, and September 2011, the Board remanded the issue of a TDIU for further development.  The first three remands were for development primarily concerning the Veteran's service connection claims, which have now all been resolved.  As noted in the September 2011 remand, the issue of entitlement to a TDIU was not ripe for adjudication until March 2011, when the Veteran was granted service connection for major depressive disorder effective as of May 2001.  He was not service-connected for any disabilities prior to that time.  

The file now returns to the Board for further consideration.  As discussed below, remand directives have been completed, and no further development is necessary.

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board notes that the paperless file includes VA treatment records dated through August 2012 that are not associated with the paper claims file.  However, the AOJ indicated in the August 2012 supplemental statement of the case that such records were reviewed in the consideration of the Veteran's claim.  Therefore, the Board may also consider those records at this time.  


FINDINGS OF FACT

The Veteran is service-connected for a single disability of major depressive disorder, with assigned ratings of 10 and 30 percent during the course of the appeal; and he is not unemployable for VA purposes due solely to such disability.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the initial unfavorable rating decision was issued in March 2002.  Although no VCAA notice was provided prior to that time, the Veteran was advised of the evidence and information necessary to substantiate his claim for a TDIU, and the responsibilities of the Veteran and VA in obtaining such evidence, in June 2004.  The Veteran was also notified of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman, on several occasions, including in October 2009.  The timing defect as to these letters was cured by the subsequent readjudication of the Veteran's claim, to include in an August 2012 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  The Veteran was also notified on several occasions of his right to choose a representative to assist with his claim and appeal; however, he has proceeded without representation, which is also his right.

With regard to the duty to assist, all pertinent, identified medical records have been obtained and considered.  The Veteran reported in September 2004 that all of his psychiatric treatment as been at VA facilities, and VA records covering the entire period on appeal have been obtained.  This includes VA records dated from January 2010, as directed by the most recent Board remand.  There are also numerous private records concerning the Veteran's physical conditions over the years, as well as VA records and VA examinations that were conducted in connection with prior service connection claims (and the prior remands focused mostly on such claims).  

The Board notes that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  It does not appear that all records associated such claim have been requested or obtained.  However, the October 2003 SSA decision is of record, which summarizes the evidence that was considered and the reasons for the grant of SSA benefits.  That decision indicates that benefits were granted based on several physical disabilities, not based on a mental health disability.  This is consistent with the statements by the Veteran and his wife throughout the course of this appeal that he was disabled from work in 2002 for medical or health reasons.  Additionally, there are many VA and private treatment records concerning the Veteran's physical and mental health both before and after the Veteran stopped working, and throughout the period on appeal.  Accordingly, to the extent that any SSA records may be missing, there is no indication that they would provide any further support for his claim.  As such, no prejudice results from their absence.  

As directed in the most recent remand, the AOJ attempted to obtain information concerning the Veteran's past employment from his last identified employer.  Requests were made in October 2011 and January 2012, with no response.  In February 2012, the AOJ notified the Veteran that such records were not obtained and requested that he provide the records if possible.  The Veteran did not respond to that letter.  VA's duty to assist in developing the pertinent facts and evidence in connection with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, reasonable efforts have been made to obtain these records.

As also directed in the most remand, the Veteran was afforded a VA examination to determine the impact of his service-connected disability on his ability to work.  Considering the November 2011 report and July 2012 addendum, the examiner reviewed the entire claims file, including lay and medical evidence, and offered an opinion as to whether the Veteran is unemployable due solely to the service-connected major depressive disorder with consideration of his education and occupational experience.  This opinion was supported by well-reasoned rationale.  No argument has been made that the VA examination is inadequate for any reason, and the Board finds no inadequacies.  As such, the medical evidence is sufficient.

As discussed above, the prior remand instructions have been completed.  Additionally, in the circumstances of this case, a further remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim.

II. Analysis

A total disability rating may be granted where the schedular rating is less than 100 percent if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for a TDIU, the following percentage thresholds must be met: if there is only one service-connected disability, it shall be ratable at 60 percent or more; if there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In this case, the Veteran filed a claim for unemployability (or TDIU), along with several service connection claims, in May 2001.  His sole service-connected disability of major depressive disorder has been rated as 10 or 30 percent disabling throughout the period on appeal.  Although the Veteran sought service connection for several physical disabilities, those claims were denied.  Therefore, he does not meet the percentage threshold criteria for a TDIU under 38 C.F.R. § 4.16(a).

If a claimant does not meet the threshold criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, the rating boards are required to submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107.  

Here, the Veteran and his wife have consistently stated throughout the appeal, including for examination or treatment purposes, that he stopped working in 2001 or 2002 due to medical, physical, or health problems.  See, e.g., January 2003 and February 2012 VA treatment records; November 2009 VA examination report; November 2009 statement from wife.  The Veteran was also granted SSA disability benefits effective in 2002 based on multiple physical disabilities, without consideration of any mental health condition.  As noted in the October 2003 SSA decision, the Veteran has also alleged disability due to various physical disabilities.  

The Veteran and his wife have generally indicated that he has anger and frustration, as well as relationship difficulties, due to his major depressive disorder, which affected his work.  They state that this resulted in him having 16-17 jobs prior to his retirement in 2001 or 2002.  The Veteran and his wife have also indicated that his symptoms improved to some extent with VA mental health treatment.  See, e.g., September 2004 statement from Veteran; November 2009 statement from wife.

In connection with the prior service connection claim, a November 2009 VA examiner summarized that the Veteran had occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to signs and symptoms of depression, with routine behavior, self-care, and normal conversation.  

The Veteran's major depressive disorder has been rated as 10 or 30 percent disabling throughout the appeal.  A 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication.  A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation).  See 38 C.F.R. § 4.130, Diagnostic Code 9434.

Private records dated in 1999, prior to the Veteran's retirement in 2001 or 2002, indicate that he had multiple physical disabilities as well as stress related to his job.  There are also numerous private records dated throughout the course of the appeal reflecting treatment for multiple physical disabilities.

VA treatment records and examinations reflect varying global assessment of functioning (GAF) scores throughout the appeal.  A GAF score is a scale that reflects "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  Here, the Veteran was assigned GAF scores of 30 on one occasion, and of 45 and 50 on several occasions, from 2003 to 2006.  See, e.g., records dated in January 2003, June 2003, August 2003, December 2004, April 2005, July 2005, January 2006, October 2006.  These scores can indicate serious symptoms or impairment.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  However, at other times, the Veteran has been assigned much higher GAF scores of 58, 60 (very frequently), 62, 63, and 65, especially from 2007 forward.  These scores generally represent mild or moderate symptoms.  See id.

The evidence indicates that the Veteran has more than a high school education and worked in various fields over the years.  In August 2001, he reported that his last position was as a corrections counselor in a youth home, which lasted from August 1995 through April 2001.  He also described a work history including self-employment, retail, real estate sales, a state hospital, and a youth home.  See formal claim for a TDIU (VA Form 21-8940) and attached statement.  

During a November 2009 VA examination focusing on service connection, a social industrial survey was noted to show past positions including a radio DJ, pumping gas, working for a lumber company, an orderly in a hospital, in the state department of human services for several years, real estate agent, retail, manager of a discount appliance store, and in the juvenile prison system.  The examiner noted that this summary indicated a great deal of movement laterally and otherwise within the job market.  See also October 2003 SSA decision (stating that the Veteran had more than a high school education and a skilled work background, with relevant past work as a corrections counselor in a juvenile facility and a health services associate in a mental hospital); June 2007 VA treatment record (summarizing work history).  

The Veteran was afforded a VA examination in November 2011 to determine the effect of his mental health disability on his employability.  Upon review of the entire claims file, this examiner also summarized that the Veteran's major depressive disorder results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to signs and symptoms of depression, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner explained that the Veteran can deal with social and family stressors once a week, and he had not worked since 2001.  

In a July 2012 addendum report, the examiner opined that the Veteran suffers from major depressive disorder that by itself would occasionally decrease work efficiency and at times of intermittent suffering render the Veteran with inability to perform occupational tasks, but that he generally has satisfactory function.  This opinion was given without consideration of the Veteran's age or any nonservice-connected disabilities, as well as with consideration of his education and occupational experience.  The examiner noted that the Veteran has at least a high school education allowing him the executive function and capacity to be gainfully employed as a counselor or a health service associate for which he was trained.  The examiner also noted that there are a number of other makers of the Veteran's resiliency in the claims file.  

The Board notes that, as summarized above, the Veteran worked in many different fields, including several positions that lasted for multiple years.  Further, his last position lasted for approximately 6 years despite stressful situations, including in 1999, several years prior to his retirement.

Although the Veteran has been unemployed since 2001 or 2002, the weight of the evidence does not establish that he is unable to secure or maintain gainful employment due solely to his service-connected disability of major depressive disorder.  Therefore, extraschedular consideration of a TDIU is not necessary.

Specifically, the lay and medical evidence of record indicates that the Veteran is prevented from working by his numerous nonservice-connected physical disabilities.  The Board observes that the Veteran's service-connected major depressive disorder had some effect on his prior employment due to symptoms such as anger, frustration, and relationship difficulties, and that it would likely have some effect on any future employment.  However, this disability alone does not render him unemployable, and such interference with employment is contemplated by the assigned schedular ratings for major depressive disorder.  In this regard, the criteria in VA's rating schedule are designed to compensate for average impairments in earning capacity, and the ratings are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Further, although the Veteran had lower GAF scores from 2003 to 2006, the evidence as a whole does not establish that he was unemployable due to his mental health disability during that time.

In summary, the Veteran does not meet the schedular percentage threshold for a TDIU, and the weight of the evidence does not establish that he is unemployable due to his service-connected disability of major depressive disorder.  Therefore, the preponderance of the evidence is against entitlement to a TDIU.  The benefit of the doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


